DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive and moot in part. 
With regards to the 112a rejections they have been withdrawn due to the amendments. 
With regards to the previous 112b rejections they have been withdrawn due to the amendments. 
With regards to the 101 rejection, Examiner does not find applicants argument persuasive. Specifically, applicant argues adding an alert that is communicated out is integrates the claims into a practical application. Examiner disagrees, as this is merely insignificant post solution activity and does not integrate the abstract idea into a practical application under the guidance. 
With regards to Applicants arguments to the 102/103 they are not persuasive or moot. Applicants state “While the cited portions of Sobol (Sob) discuss parameters, including patient activity parameters, related to UTI detection, they do not discuss any parameters or criteria for distinguishing OOB events” Examiner believes applicant is arguing not that the measured elements aren’t relative to OOB events but that Sob does not recite any elements to distinguish between OOB in the normal course of life and abnormal OOB caused by a UTI, Examiner disagrees. In [0327] (and the other recited portions from the rejection) the reference recites parameters to distinguish normal OOB events from abnormal OOB events caused by a UTI. With regards to Applicants additional discussion of claim 3/14, the portions of Sob recited disclose various sensor modalities for sensing and recording movement and associated .

Claim Interpretation
Examiner notes that “detecting” under the BRI can be interpreted as similar to gathering data or sensing, if relevant sensor data is gathered continuously it would “detect” both the data that “satisfies” a condition and data that does not satisfy the threshold window. In an alternative interpretation it could be more narrowly interpreted as merely those that satisfy a condition. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-19, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, 12 recite “based on the frequency of OOB events for the patient.” However, it is unclear what events are being referenced. There appear to be several types of OOB events (at least two) and it’s unclear what OOB events are being referenced when the claim just recites OOB event. Thus the 

Claims 3, 14 recite “a first increased activity level satisfying a threshold time window” (same with “second activity level”). However, it’s unclear how an “activity level” satisfies a “threshold time window” as they do not seem to represent the same thing. For example, an activity level could be moving from a sitting position to a standing position which is a different type of value than a temporal duration. For the above reasons the claim is indefinite. The claims depending from claim 3 do not correct this issue and are therefore also indefinite. 

Claim 10 recites “the programmer device.” However, there is no antecedent basis for a “programmer device” earlier in claim 10 or in claim 1, therefore it’s unclear what the metes and bounds of the claim are and the claim is indefinite. Furthermore, the claim depending from claim 10 does not fix the issue and is also indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-8, 10-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites gathering data, determining out of bed events, the frequency of such events and to provide an indication.

This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering and communicating an alert. The limitations of sensors “collecting” data is pre-solution activity of mere data gathering. The limitations of communicating the alert is merely post-solution activity. The processor (i.e. “processing circuitry”) in computing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining set parameters and calculate steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform setting and calculating 
Therefore, the claims considered in combination/as a whole is are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 12-19, 21-22, 24  is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by Sobol (Adam Sobol et al., US 20190209022) hereinafter Sob.

	memory ([0159], [0298], [0365] see also [0157]-[0158], [0301]-[0302], [0321], [0327]);
at least one sensor device configured to collect sensor data ([0120], [0164]-[0167], Fig. 2F); and 
processing circuitry ([0157]-[0159], [0163]) configured to: 
determine a urinary tract infection (UTI) out-of-bed (OOB) event threshold window condition for a patient based on prior OOB event data of the patient stored in the memory ([0149], [0301]-[0302], [0321]-[0322] including “acquire first and second (i.e., baseline and present) data about an individual so that two or more different states or related health conditions (as embodied in a data structure in memory 173B) may be compared based on the acquired first and second data.”, [0327] including “such as how long or how frequently such patient is in the bathroom BR, as well as what time of the day the patient is in the bathroom . . . may be used to infer or predict a likelihood that the patient is suffering from—or is at risk of developing—a UTI. In one particular form, the measured values may be compared against accepted norms such as through contemporaneous or previously-acquired historical baseline data . . . ”, Fig. 14A); 
detect OOB events of the patient ([0301]-[0302], [0327] see also [0361]) satisfying a threshold time window ([0322]-[0323] including “if a significant deviation from the baseline-established a norm is detected.”, [0327], Fig. 14A see also [0149], [0302], [0321]) based on the sensor data ([0164]-[0167], [0301]-[0302], [0327] see also [0120], [0322]-[0323], [0361], Fig. 2F; Examiner is taking the interpretation that the “sensor device” can be  either separate from the “computing device” or as a subpart of the same device as the “computing device” and notes that regardless which interpretation is meant the reference recites both alternatives); 
determine a frequency of the detected OOB events for the patient ([0301]-[0302], [0322], [0327], Fig. 14A see also [0361]); and 

	and communications circuitry configured to communicate the a UTI indication for the patient to a programmer device ([0118] including “The data and alerts may be accessed through a user interface that can be displayed on a remote computing device or other suitable device with internet or cellular access.”, [0321]-[0322], [0327]).

	Regarding claim 13, an interpretation of Sob further discloses wherein the sensor data comprises activity-level data of the patient ([0120], [0164]-[0167]).

Regarding claim 15, an interpretation of Sob further discloses wherein the activity-level data comprises a heartrate of the patient ([0164], [0167], [0348], [0327]).

Regarding claim 16, an interpretation of Sob further discloses wherein the at least one sensor device comprises a wearable sensor device ([0120], Figs. 1, 2F).

Regarding claim 17, an interpretation of Sob further discloses wherein the at least one sensor device comprises an implantable medical device ([0192] including “which may include a subcutaneous implant.”).

Regarding claim 18, an interpretation of Sob further discloses wherein the at least one sensor device comprises an accelerometer ([0120], [0164]-[0167]).

Regarding claim 19, an interpretation of Sob further discloses wherein the sensor data indicates a direction of motion of the patient ([0233], [0302] including “the number of times the patient gets up in the middle of the night and uses the bathroom . . . In one form, the activity data may be made up exclusively of changes in location data over time”, [0322], [0327] see also [0120], [0164], [0166]), and wherein detect OOB events of the patient that satisfy the UTI OOB event duration threshold window condition ([0301]-[0302], [0322], [0327] and see the rejection of claim 1), the processing circuitry is configured to detect, for each of the detected OOB events ([0301]-[0302], [0322], [0327] and see the rejection of claim 1): a first direction of motion from a bedroom to a toilet ([0233], [0302], [0322], [0327] see also [0120], [0164]-[0166]; The recitations disclose gathering data for an individual getting up in the middle of the night to go to the bathroom and tracking that with location data, furthermore it recites GNSS/GPS/GLONASS etc. as well as combining those sensors with accelerometers/magnetometers/gyroscopes among the sensors for location data. Tracking such sensors as GNSS/GPS would also provide the direction travelled based on two points of data which in the case of 

Regarding claim 21, an interpretation of Sob further discloses wherein the sensor data comprises first sensor data, the processing circuitry further configured to receive, by the processing circuitry from the at least one sensor device ([0120], [0167], [0302], [0322], [0324], Fig. 14A), second sensor data indicating a presence of a non-nocturia UTI symptom for the patient (6300 Fig. 14A, [0322], [0324] see also 100 Fig. 1, 2F, [0120], [0164]), wherein to communicate the UTI indication for the patient to the programmer device, the communications circuitry is configured to communicate the UTI indication ([0118] including “The data and alerts may be accessed through a user interface that can be displayed on a remote computing device or other suitable device with internet or cellular access.”, [0321]-[0322], [0327]; The reference recites local and/or remote processing of data, as well as alerts being shown sent/accessible/viewable at devices through the use of a network) based on the second sensor data ([0321]-[0322], [0324] see also 100 Fig. 1, 2F, 14A, [0120], [0164]).

Regarding claim 22, an interpretation of Sob further discloses wherein the non-nocturia UTI symptom comprises: fever or chills (6300 Fig. 14A, [0322], [0324] see also 100 Fig. 1, 2F, [0121], [0164]).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by Sob or, in the alternative, under 35 U.S.C. 103 as obvious over Sob.
Regarding claim 14, an interpretation of Sob further discloses wherein detecting OB events of the patient that satisfy the UTI OOB event duration threshold window condition comprises confirming that each of the OOB events is associated with a bladder-voiding event ([0296]-[0297], [0301]-[0302], [0322], [0327]) by at least detecting: 
a first increased activity level satisfying a threshold time window of a first movement between a bedroom and a toilet ([0120], [0297] including “such as comparison of a presently-acquired set of data to previously-acquired data from the same individual, as well as to reference or baseline data 1700 from other individuals . . . By way of one non-limiting example, the wearable electronic device 100 or system 
a time duration satisfying a threshold time window of a bladder-voiding event ([0120], [0301]-[0302], [0322], [0327] see also [0164]-[0166], [0297]; The recited portions disclose various sensor modalities for sensing and recording movement and associated temporal elements (including to and from a toilet/bathroom as well as time for use), in addition to comparing current data against baseline data); and 
a second increased level satisfying a threshold time window of a second movement between the toilet and the bedroom ([0120], [0301]-[0302], [0322], [0327] see also [0164]-[0166], [0297]; The recited portions disclose various sensor modalities for sensing and recording movement and associated temporal elements (including to and from a toilet/bathroom as well as time for use), in addition to comparing current data against baseline data).

The Examiner believes Sob recites all of the data, including a time duration, and the claimed functions. In arguendo, even if a time duration may not be explicitly cited, a skilled artisan would recognize that time could be derived from a known speed, which equals distance/time, given a fixed 

Claim Rejections - 35 USC § 103
Claim 1-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sob in view of Chahal (Jotpreet Chahal et al., US 20210020278) hereinafter Cha.
Regarding claim 1, an interpretation of Sob discloses a method comprising: 
determining, by processing circuitry (Processor 173 as part of System 1 or Wearable 100,  [0120]-[0121] see also [0155], [0157], [0159]-[0163]) of a computing device (System 1 and/or Wearable 100, [0157]-[0158] including “Although not shown as part of system 1, it will be appreciated that the logic device 173 and its various components (such as processor 173A, memory 173B, bus 173C, input/output 173D and related modules or components) and the concomitant functionality may be similarly replicated in other parts of the system 1, such as the servers 400, as well as in the cloud 500.”,  [0301] including “Algorithmically, various forms of sensed data from the wearable electronic device 100 may be stored in memory 173B, processed and analyzed by one or both of the system 1 and the wearable electronic device 100.” see also [0159]-[0163]; Thus both the wearable device and system are computing devices with processing circuitry), a urinary tract infection (UTI) out-of-bed (OOB) event duration threshold window condition for a patient based on an average value of prior OOB event data of the patient ([0149], [0301]-[0302], [0321]-[0322] including “acquire first and second (i.e., baseline and present) data about an individual so that two or more different states or related health conditions (as embodied in a data structure in memory 173B) may be compared based on the acquired first and second data.”, [0327] including “such as how long or how frequently such patient is in the bathroom BR, as well as what time of the day the patient is in the bathroom . . . may be used to infer or predict a likelihood that the patient is suffering from—or is at risk of developing—a UTI. In one particular form, 
detecting, by the processing circuitry, OOB events of the patient ([0301]-[0302], [0327] see also [0361]) that satisfy the UTI OOB event duration threshold window condition ([0322]-[0323] including “if a significant deviation from the baseline-established a norm is detected.”, [0327], Fig. 14A see also [0149], [0302], [0321]) based on sensor data from at least one sensor device ([0164]-[0167], [0301]-[0302], [0327] see also [0120], [0322]-[0323], [0361], Fig. 2F; Examiner is taking the interpretation that the “sensor device” can be  either separate from the “computing device” or as a subpart of the same device as the “computing device” and notes that regardless which interpretation is meant the reference recites both alternatives) configured to communicate with to the computing device ([0157], [0159] including “The logic device 173 is configured to receive data from one or more sensors 121 and provide logic-based instructions to one or both of the wearable electronic device 100 and the system 1 . . .  In addition to being resident on the wearable electronic device 100, one or more equivalent processors 173A may be present in other parts of system 1, including the server 400, as well as in signally-coupled computers or related components in the cloud 500 ”, [0301] including “Algorithmically, various forms of sensed data from the wearable electronic device 100 may be stored in memory 173B, processed and analyzed by one or both of the system 1 and the wearable electronic device 100.”; the “processor” is a part of the computing device); 
determining, by the processing circuitry, a frequency of the detected OOB events for the patient ([0301]-[0302], [0322], [0327], Fig. 14A see also [0361]); and 
determining, by the processing circuitry and based on the frequency of OOB events for the patient, that the patient is experiencing a UTI (Fig. 14A, [0302], [0321]-[0322], [0327] including “directly-measured location properties, such as identification of a patient as being within the bathroom BR of FIG. 9 or other particular room, along with temporal data, such as how long or how frequently such patient is 
communicating, by communication circuitry of the computing device, a UTI indication to another device via a network ([0118] including “The data and alerts may be accessed through a user interface that can be displayed on a remote computing device or other suitable device with internet or cellular access.”, [0321]-[0322], [0327]).

While Examiner believes an average is used in building the baselines of many of the machine learning models referenced by Sob. An interpretation of Sob may not explicitly disclose the threshold condition based on an average or prior values.
However, in the same field of endeavor (medical devices), Cha teaches a threshold condition based on an average or prior values ([0008] including “In certain examples, the personalized baseline is an average value”, [0009]-[0010]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the baseline of Sob to include the baseline being an average in order for a user to determine whether a reading is outside the normal range ([0002]). Furthermore, it is merely combining prior art elements according to known methods to yield predictable results; combining the sensing, baseline setting, comparing current setting against the baseline and further 

Regarding claim 2, an interpretation of Sob further discloses wherein the sensor data comprises activity-level data of the patient ([0120], [0164]-[0167]).

Regarding claim 3, an interpretation of Sob further discloses wherein detecting OOB events of the patient that satisfy the UTI OOB event duration threshold window condition comprises confirming that each of the OOB events is associated with a bladder-voiding event ([0296]-[0297], [0301]-[0302], [0322], [0327]) by at least detecting: 
a first increased activity level satisfying a threshold time window of a first movement between a bedroom and a toilet ([0120], [0297] including “such as comparison of a presently-acquired set of data to previously-acquired data from the same individual, as well as to reference or baseline data 1700 from other individuals . . . By way of one non-limiting example, the wearable electronic device 100 or system 1 may send an alert for various situations that are deemed by one or more of the machine learning models discussed herein to present actionable changes in the health condition of the person P being monitored . . . high frequency of bathroom visits (as well as excessive time spent in the bathroom)”, [0301]-[0302] including “Examples of activity data include . . . (8) the number of times the patient gets up in the middle of the night and uses the bathroom . . . (10) the amount of time a patient is sitting, standing or moving”, [0322], [0327] see also [0164]-[0166]; The recited portions disclose various sensor modalities for sensing and recording movement and associated temporal elements (including to and from a toilet/bathroom as well as time for use), as well as comparing current data against baseline data. The portions also discussing tracking of time in the bathroom and the time and/or speed (distance/time where distance is static between a bathroom/toilet and a bed) to get to and from the bathroom); 

a second increased level satisfying a threshold time window of a second movement between the toilet and the bedroom ([0120], [0301]-[0302], [0322], [0327] see also [0164]-[0166], [0297]; The recited portions disclose various sensor modalities for sensing and recording movement and associated temporal elements (including to and from a toilet/bathroom as well as time for use), in addition to comparing current data against baseline data).

Regarding claim 4, an interpretation of Sob further discloses wherein the activity-level data comprises a heartrate of the patient ([0164], [0167], [0327], [0348]).

Regarding claim 5, an interpretation of Sob further discloses wherein the at least one sensor device comprises a wearable sensor device ([0120], Figs. 1, 2F).

Regarding claim 6, an interpretation of Sob further discloses wherein the at least one sensor device comprises an implantable medical device ([0192] including “which may include a subcutaneous implant.”).

Regarding claim 7, an interpretation of Sob further discloses wherein the at least one sensor device comprises an accelerometer ([0120], [0164]-[0167]).



Regarding claim 10, an interpretation of Sob further discloses wherein the sensor data comprises first sensor data, the method further comprising receiving, by the processing circuitry from the at least one sensor device ([0120], [0167], [0302], [0322], [0324], Fig. 14A see also the rejection of Fig. 1), second sensor data indicating a presence of a non-nocturia UTI symptom for the patient (6300 Fig. 14A, [0322], [0324] see also 100 Fig. 1, 2F, [0120], [0164]), wherein communicating the UTI indication for the patient to the programmer device comprises communicating, by the communication circuitry, the UTI indication ([0118] including “The data and alerts may be accessed through a user interface that can be displayed on a remote computing device or other suitable device with internet or 

Regarding claim 11, an interpretation of Sob further discloses wherein the non-nocturia UTI symptom comprises: fever or chills (6300 Fig. 14A, [0322], [0324] see also 100 Fig. 1, 2F, [0121], [0164]).

Claim Rejections - 35 USC § 103
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sob in view of in view of Cha as applied to claim 1 above, and further in view of Wu (Jianping Wu et al., US 20090192556) hereinafter Wu.
Regarding claim 23, an interpretation of Sob further discloses wherein determining that the patient is experiencing the UTI further comprises determining, by the processing circuitry and based on the sensor data, that the detected OOB events correspond to transitions of the patient from a sleep state to an awake state, wherein determining that the detected OOB events correspond to transitions of the patient from the sleep state to the awake state ([0301]-[0302], [0322], [0327]; Examiner notes that sensing OOB event such as walking or going to the bathroom correspond to transitions from sleep to awake states) comprises: 
detecting, by the processing circuitry, an activity level of the patient based on the sensor data ([0120], [0164]-[0167], [0302] see also [0297], [0301], [0322], [0327]). 

An interpretation of Sob may not explicitly disclose determining, by the processing circuitry, that the activity level of the patient satisfies an awake threshold condition.

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis of Sob in view Cha to include awake state threshold determination based on activity level to indicate when the patient is awake vs. asleep ([0230]). Examiner notes that in one definition Applicants provide an awake state merely an activity measurement (see Applicants Spec [0023]). Furthermore, it is merely combining prior art elements according to known methods to yield predictable results; combining the sensing, baseline setting, comparing current setting against the baseline and further analysis using said data of Sob with the awake state determination based on activity level as recited in Wu to achieve the predictable result of determining when sleep or awake. 

Claim Rejections - 35 USC § 103
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sob in view of Wu.
Regarding claim 24, an interpretation of Sob further discloses wherein to determine that the patient is experience the UTI, the processing circuitry is further configured to determine, based on the sensor data, that the detected OOB events correspond to transitions of the patient from a sleep state to an awake state, and wherein to determine that the detected OOB events correspond to transitions of the patient from the sleep state to the awake state ([0301]-[0302], [0322], [0327]; Examiner notes that sensing OOB event such as walking or going to the bathroom correspond to transitions from sleep to awake states), the processing circuitry is further configured to: 


An interpretation of Sob may not explicitly disclose determine that the activity level of the patient satisfies an awake threshold condition.
However, in the same field of endeavor (medical devices), Wu teaches to determine that the activity level of the patient satisfies an awake threshold condition ([0230] including “Detection of patient movement via signals generated by motion sensor 150 may be used to determine whether patient 12 is in a sleep state, e.g., by detecting a relatively high level of motion”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis of Sob in view Cha to include awake state threshold determination based on activity level to indicate when the patient is awake vs. asleep ([0230]). Examiner notes that in one definition Applicants provide an awake state merely an activity measurement (see Applicants Spec [0023]). Furthermore, it is merely combining prior art elements according to known methods to yield predictable results; combining the sensing, baseline setting, comparing current setting against the baseline and further analysis using said data of Sob with the awake state determination based on activity level as recited in Wu to achieve the predictable result of determining when sleep or awake. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20200375519 see Figs. 3-8; EP 1541085 see Fig. 5 and 10. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         


/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	18 March 2022